DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lecroart et al. (US 2016/0360563.), hereinafter referred to as D1.
Regarding claims 2, 5, 10-14, 17, and 20, D1 discloses a relaying user communication device that enables RRC and NAS connections, which comprises:
receiving, from the remote UE, a request associated with establishment of a Remote Radio Access Bearer between the remote UE and the core network, (Referring to Figures 1-4, the message for initiating provision of a communication link might comprise at least one of: a request for establishing a dedicated bearer, for said other user communication device, via said relaying user communication device; and a request to reuse an existing bearer, for said other user communication device, via said relaying user communication device.  See paragraph 0032.):
wherein the Remote Radio Access Bearer comprises a UE-to-UE bearer between the remote UE and the relay capable UE (Referring to Figures 1-4, D2D radio bearer between UE 3 and UE-R 3R.  See paragraphs 0082-0087.) and a UE-to-access node bearer between the relay capable UE and the access node (Referring to Figures 1-4 and 8, EPS bearer between UE-R 3R and ReNB APN.).  See paragraphs 0082-0087 and 0148-0150.)
wherein the UE-to-Access node bearer between the relay capable UE and the access node is only used for communication between the remote UE and the telecommunication network (Note, the limitation “only used for . . . “ is an intended-use limitation and is not given patentable weight because the limitation is not a positive recitation.  Furthermore, the prior art is also operable to for only communications between the remote UE and network as is also capable of such functionality.  Referring to Figures 1-4 and 8, in step S107, the UE-R 3R (using its relay-server module 45) initiates establishment of an EPS bearer for the APN associated with the ReNB 5. Effectively, this EPS bearer serves as a default EPS bearer for the relayed user communication device 3.  See paragraphs 0148-0150.)

Regarding claims 3, 6, 15, and 18, D1 discloses establishing a corresponding UE-to-UE connection (Referring to Figures 1-4, D2D radio bearer between UE 3 and UE-R 3R.  See paragraphs 0082-0087.)

Regarding claims 4, 7, 16, 19, and 20, and further regarding claims 10 and 13, D1 discloses transporting Non- Access Stratum (NAS) signaling between the remote UE and the core network over the UE-to- UE connection (Referring to Figures 1-4, it is possible to exchange RRC signaling between the UE 3 and the ReNB 5 and/or to relay NAS signaling between the UE 3 and the MME 11 and thereby re-use any existing RRC/NAS procedures for the relayed user communication device 3. Accordingly, from the network's point of view, the relayed user communication device 3 can be operated in an RRC-Connected mode and/or in an ECM-Connected mode even when a D2D bearer is involved.  See paragraph 0085.)

Regarding claim 8, D1 discloses receiving a command for releasing a direct, non-relayed connection between the remote UE and the telecommunications network via the access node; and releasing the direct-non-relayed connection in response to the received command (Referring to Figures 1-4, and 8, NAS attach/detach procedure (e.g. “NAS Attach Request” message; “NAS Attach Complete” message; “PDN Connectivity Request” message; “NAS Detach Request” message; “NAS Detach Accept” message)(the NAS detach procedure is equivalent to receiving a command for releasing a direct, non-relayed connection between the remote UE and network via the access node and releasing the direct-non-relayed connection in response to the received command, because, by definition and according to the well-known standard, the Detach procedure releases the connection based upon the UE transmitting the request to the network, which in turn releases the connection according to the request).  See paragraph 0234.)

Regarding claim 9, D1 discloses performing a discovery process for discovering UE's in a proximity of the remote UE, wherein the relay capable UE is one of the discovered UE's. (Referring to Figures 1-4, establish one or more direct communication bearers, or D2D bearers for short, with each other (assuming they are within each other's vicinity and they have performed an appropriate discovery/connection procedure). A D2D bearer may have an associated Traffic Flow Template (TFT) information that allows identification of the direct communication bearer provided between the relayed user communication device 3 and the UE-R 3R. Each direct communication bearer may have different characteristics of the communications (e.g. quality of service, modulation, transmit power, etc.) required/agreed for that direct communication bearer (equivalent discovery process for discovering).  See paragraph 0081.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-11 of U.S. Patent No. 11076435 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application Claim
Patent Claim
2, 5, 10-14, 17, and 20. (New) A method of establishing a connection between a remote User Equipment (UE) and a telecommunication network via a relay capable UE, wherein the telecommunication network comprises a core network and an access network, and the access network comprises an access node, the method comprising: - receiving, from the remote UE, a request associated with establishment of a Remote Radio Access Bearer between the remote UE and the core network, wherein the Remote Radio Access Bearer comprises a UE-to-UE bearer between the remote UE and the relay capable UE and a UE-to-access node bearer between the relay capable UE and the access node; wherein the UE-to-access node bearer between the relay capable UE and the access node is only used for communication between the remote UE and the telecommunication network.














3, 6, 15, and 18. (New) The method according to claim 2, further comprising establishing a corresponding UE-to-UE connection.

4, 7, 16, 19, and 20. (New) The method according to claim 2, further comprising transporting Non- Access Stratum (NAS) signaling between the remote UE and the core network over the UE-to- UE connection.































8. (New) The method according to claim 5, further comprising: receiving a command for releasing a direct, non-relayed connection between the remote UE and the telecommunication network via the access node; and releasing the direct, non-relayed connection in response to the received command.

9. (New) The method according to claim 5, further comprising: - performing a discovery process for discovering UE's in a proximity of the remote UE, wherein the relay capable UE is one of the discovered UE's.
1. A method of establishing a connection between a remote User Equipment, UE, and a telecommunication network via a relay capable UE, wherein the telecommunication network comprises a core network and an access network, and the access network comprises an access node, the method comprising: receiving from the relay capable UE a Request Relay message comprising a request, originating from the remote UE, for using the relay capable UE as a relay to the core network of a telecommunication network, wherein the request is associated with establishment of a Remote Radio Access Bearer, wherein the relay capable UE has an established Radio Access Bearer between the relay capable UE and the core network, wherein the established Radio Access Bearer comprises a first UE-to-access node bearer between the relay capable UE and the access node, and a first access node-to-core network bearer between the access node and the core network, and wherein the Remote Radio Access Bearer comprises a UE-to-UE bearer between the remote UE and the relay capable UE, a second UE-to-access node bearer between the relay capable UE and the access node, wherein the second UE-to-access node bearer is different from the first UE-to-access node bearer, and a second access node-to-core network bearer between the access node and the core network; and sending to the relay capable UE, a command for establishing at least the UE-to-UE bearer.

See claim 1.



9. A method of establishing a connection between a remote User Equipment, UE, and a telecommunication network via a relay capable UE, wherein the telecommunication network comprises a core network and an access network, and the access network an access node, the method comprising: sending, to the relay capable UE, a Request Relay message comprising a request for using the relay capable UE as a relay to the core network, wherein the request is associated with establishment of a Remote Radio Access Bearer, wherein the relay capable UE has an established Radio Access Bearer between the relay capable UE and the core network, wherein the established Radio Access Bearer comprises a first UE-to-access node bearer between the relay capable UE and the access node, and a first access node-to-core network bearer between the access node and the core network, and wherein the Remote Radio Access Bearer comprises a UE-to-UE bearer between the remote UE and the relay capable UE, a second UE-to-access node bearer between the relay capable UE and the access node, wherein the second UE-to-access node bearer is different from the first UE-to-access node bearer, and a second access node-to-core network bearer between the access node and the core network; establishing a corresponding UE-to-UE signalling connection; and transporting Non-Access Stratum, NAS, signalling between the remote UE and the core network over the UE-to-UE signalling connection.

10. The method according to claim 9, wherein the method further comprises: receiving a command for releasing a direct, non-relayed connection between the remote UE and the telecommunication network via the access node; and releasing the direct, non-relayed connection in response to the received command.

11. The method according to claim 9, wherein the method further comprises: performing a discovery process for discovering UE's in a proximity of the remote UE, wherein the relay capable UE is one of the discovered UE's.
comprises a first UE-to-access node bearer between the relay capable UE and the access node, and a first access node-to-core network bearer between the access node and the core network, wherein the Remote Radio Access Bearer comprises a UE-to-UE bearer between the remote UE and the relay capable UE; a second UE-to-access node bearer between the relay capable UE and the access node, wherein the second UE-to-access node bearer is different from the first UE-to-access node bearer, and a second access node-to-core network bearer between the access node and the core network; and sending to the relay capable UE, a command for establishing at least the UE-to-UE bearer.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tenny et al. (US 20200196369 A1) - receiving, by the UE from a network, a mobile subscriber identifier for the UE, the mobile subscriber identifier being exclusively assigned to the UE within a wireless tracking area of the network, and transmitting, by the UE to a relay node, an initial message of an access procedure for accessing a user data service of the network, wherein the initial message comprises a request to connect to a control node of the network, and wherein the initial message includes the mobile subscriber identifier, and an indication to relay the initial message over a first signaling radio bearer (SRB) to the control node.
Wallentin et al. (US 20200068380 A1) - a cellular communications network is serving a first User Equipment, it obtains information about a second UE that may be used as a relay by the first UE. It obtains information in the event that there is data to be sent to the first UE, and sends a request to a node serving the second UE.
Kim (US 20190394816 A1) - transmitting and receiving, by a base station, data of remote user equipment (remote UE) through relay UE in a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462